DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim recites “each planar seed interface of the only one plurality of planar seed interfaces has a crystallographically equivalent orientation” (lines 9-10), however, the original specification does not recite that “each planar seed interface of the only one plurality of planar seed interfaces has a crystallographically equivalent orientation”, specifically, the original specification discloses (paragraph [0050]) that “Each exposed GaN seed surface can have the same crystallographic orientation”, however, this disclosure does not provide sufficient support for the limitations of claim 1 “each planar seed interface of the only one plurality of planar seed interfaces has a crystallographically equivalent orientation” (lines 9-10).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the InGaN region” (lines 7-8) that lack antecedent basis because “an InGaN region” has not been defined by the claim, it is unclear whether “the InGaN region” (lines 7-8) was intended to relate to “a (0001) InGaN region” (line 15 of claim 1) or to set forth an additional InGaN region.
Claim 1 recites “the (0001) InGaN region” (line 13) that lack antecedent basis because  it is unclear whether “the (0001) InGaN region” (line 13) was intended to relate back to “the InGaN region” (lines 7-8) or “a (0001) InGaN region” (line 15 of claim 1) or to set forth an additional InGaN region.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,255,198 to Linthicum et al. (hereinafter Linthicum) in view of Krames et al. (US 2007/0069225, cited in IDS of 10/16/2020, hereinafter Krames).
With respect to claim 1, Linthicum discloses a method of making a III-nitride semiconductor structure (Linthicum, Figs. 34-40, Col. 1, lines 30-42; Col 2, lines 55-63; Col. 3, lines 29-49; Col. 5, lines 5-43; Col. 8, lines 52-67; Col. 9, lines 1-60; Col. 14, lines 18-67; Col. 15, lines 1-30), wherein the method comprises:
forming only one plurality of seed regions (e.g., posts/mesas 306 comprised of GaN 304) (Linthicum, Fig. 35, Col. 14, lines 18-59) on a substrate (e.g., 302); wherein,
each seed region (e.g., 306) of the only one plurality of seed regions comprises a semiconductor material (e.g., GaN 304) having a Wurtzite crystal structure (Linthicum, Fig. 35, Col. 9, lines 6-16);
each seed region (e.g., post/mesa 306) of the only one plurality of seed regions has only one plurality of planar seed interfaces (e.g., 304/308a, lateral gallium nitride alloy 308a including aluminum or indium is formed on the sidewalls 305 of the post/mesa 306 comprised of GaN 304) (Linthicum, Figs. 38-40, Col. 14, lines 60-67; Col. 15, lines 1-30) comprising a heterojunction underlying the InGaN region (e.g., a continuous GaN alloy layer including lateral overgrowth GaN alloy layer 308b which is the same as lateral GaN alloy layer 308a);

the crystallographic plane (e.g., (1-101) plane) is not parallel to a (0001) crystallographic plane of the (0001) InGaN region; and
growing a semiconductor material (e.g., a continuous GaN alloy layer including lateral overgrowth GaN alloy layer 308b which is the same as lateral GaN alloy layer 308a and comprised of aluminum or indium) on the plurality of planar seed interfaces to provide a (0001) GaN alloy region (e.g., including lateral overgrowth GaN alloy layer 308b is along (0001) plane).
Further, Linthicum does not specifically disclose a (0001) InGaN region, wherein the (0001) InGaN region is characterized by an in-plane a-lattice constant, wherein the in-plane a-lattice constant is greater than 3.19 Å.
However, Krames discloses a Ill-nitride semiconductor structure (Krames, Fig. 9, ¶0032-¶0035, ¶0045, ¶0046, ¶0049) comprising an InGaN region (18) overlying a plurality of seed regions (16), wherein the InGaN region (18) comprises a (0001) InGaN region (Krames, Fig. 9, ¶0034, ¶0045, ¶0046, ¶0049); and the (0001) InGaN region is characterized by an in-plane a-lattice constant (Krames, Fig. 9, ¶0034, ¶0045) that is greater than 3.19 Å (Krames, Fig. 9, ¶0034, ¶0045), (e.g.,  In0.12Ga0.88N has a lattice constant of 3.23 Å that depends on a content of indium in the InGaN layer), and forming InGaN epitaxial layer on the GaN seed layer comprised of stripes or a grid structure would reduce the strain in the InGaN epitaxial layer so that the performance of the device containing InGaN epitaxial layer is improved.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Linthicum by forming GaN alloy layer including indium on the GaN posts/mesas of Linthicum, wherein the InGaN epitaxial layer has a specific in-plane a-lattice constant (depending on content of indium) and reduced strain as taught by Krames to have a (0001) InGaN region, wherein the (0001) InGaN region is characterized by an in-plane a-lattice constant, wherein the in-plane .
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 6,255,198 to Linthicum in view of Ciechonski et al. (US 2018/0277713, cited in IDS of 10/16/2020, hereinafter Ciechonski).
With respect to claim 1, Linthicum discloses a method of making a III-nitride semiconductor structure (Linthicum, Figs. 34-40, Col. 1, lines 30-42; Col 2, lines 55-63; Col. 3, lines 29-49; Col. 5, lines 5-43; Col. 8, lines 52-67; Col. 9, lines 1-60; Col. 14, lines 18-67; Col. 15, lines 1-30), wherein the method comprises:
forming only one plurality of seed regions (e.g., posts/mesas 306 comprised of GaN 304) (Linthicum, Fig. 35, Col. 14, lines 18-59) on a substrate (e.g., 302); wherein,
each seed region (e.g., 306) of the only one plurality of seed regions comprises a semiconductor material (e.g., GaN 304) having a Wurtzite crystal structure (Linthicum, Fig. 35, Col. 9, lines 6-16);
each seed region (e.g., post/mesa 306) of the only one plurality of seed regions has only one plurality of planar seed interfaces (e.g., 304/308a, lateral gallium nitride alloy 308a including aluminum or indium is formed on the sidewalls 305 of the post/mesa 306 comprised of GaN 304) (Linthicum, Figs. 38-40, Col. 14, lines 60-67; Col. 15, lines 1-30) comprising a heterojunction underlying the InGaN region (e.g., a continuous GaN alloy layer including lateral overgrowth GaN alloy layer 308b which is the same as lateral GaN alloy layer 308a);
each planar seed interface (e.g., 304/308a) of the only one plurality of planar seed interfaces has a crystallographically equivalent orientation (e.g., along <11-20> direction and /or <1-100> direction) (Linthicum, Figs. 38-40, Col. 8, lines 1-8; lines 52-67; Col. 9 lines 1-35) and is characterized by a crystallographic plane (e.g., (1-100) plane); and
the crystallographic plane (e.g., (1-100) plane) is not parallel to a (0001) crystallographic plane of the (0001) InGaN region; and

Further, Linthicum does not specifically disclose a (0001) InGaN region, wherein the (0001) InGaN region is characterized by an in-plane a-lattice constant, wherein the in-plane a-lattice constant is greater than 3.19 Å.
However, Ciechonski discloses a Ill-nitride semiconductor structure (Ciechonski, Fig. 3D, ¶0001, ¶0004, ¶0005, ¶0030, ¶0033, ¶0047-¶0073, ¶0101) comprising a stress-free continuous InGaN layer (910) (Ciechonski, Fig. 3D, ¶0067, ¶0072) grown on a plurality of seed regions (938) (Ciechonski, Fig. 3D, ¶0049-¶0055, ¶0058, ¶0060-¶0061) underlying the InGaN layer, wherein the InGaN layer (910) comprises a (0001) InGaN region (Ciechonski, Fig. 3D, ¶0033, ¶0034, ¶0047-¶0058, ¶0067-¶0072); and the (0001) InGaN region is characterized by an in-plane a-lattice constant (e.g., >3.21 Å, such as 3.22 Å to 3.3 Å with a mean in-plane a-lattice constant of 3.26 Å) (Ciechonski, Fig. 3D, ¶0058, ¶0072, ¶0101).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the method of Linthicum by forming a continuous InGaN layer having a specific in-plane a-lattice constant larger than underlying GaN templates as taught by Ciechonski to have a (0001) InGaN region, wherein the (0001) InGaN region is characterized by an in-plane a-lattice constant, wherein the in-plane a-lattice constant is greater than 3.19 Å in order to provide improved light emitting device with substantially stress-free light emitting layer to have high external quantum efficiency (Ciechonski, ¶0030, ¶0031, ¶0057, ¶0101).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIA GONDARENKO whose telephone number is (571)272-2284.  The examiner can normally be reached on 9:30 AM-7:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATALIA A GONDARENKO/Primary Examiner, Art Unit 2891